Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 03 June 2020 for application number 16/769,408. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-9 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  6/320; 12/9/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JP 2000165093).
Regarding claim 1, Claim 1 (Original) A mounting device comprising: a mounting head (i.e. head unit 5) having multiple pickup members (i.e. suction heads 20a to 20f) configured to pick up components; a mounting control section (i.e. control means) which is configured to cause a second component to be picked up later, when a first component (i.e. components suctioned by the upper suction heads 20a, 20c, 20e), being held by the mounting head at a predetermined height, and the second component (i.e. components suctioned by the lower suction heads 20b, 20d, 20f), being held by the mounting head at a lowered position lower than the predetermined height, are picked up with the mounting head; while to cause the second component to be released earlier, when the mounting head, having picked up the first component and the second component, releases the components (pars. 19, 20, 24, 38, 39, 45; fig. 5).
Regarding claim 3, see teachings of claim 1.  Suzuki further discloses wherein the mounting head has two or more lowered positions to which the pickup member is lowered; and the mounting control section causes the pickup member of the lowered position to pick up the second component at the end of the same step in which the mounting head is caused to pick up multiple components, and the mounting control section causes pickup members at the lowered position to release components earlier starting from the second component held at the lowered position (pars. 19, 20, 24, 38, 39, 45; fig. 5).
Regarding claim 4, see teachings of claim 1.  Suzuki further discloses wherein the mounting head has two or more lowered positions to which the pickup member is lowered, and the mounting control section, after picking up the second component with the pickup member at the lowered position, picks up the second component with the pickup member at another lowered position (pars. 19, 20, 24, 38, 39, 45; fig. 5).
Regarding claim 5, see teachings of claim 1.  Suzuki further discloses wherein the mounting control section sets a pickup order in which the second component is picked up by the pickup member after the first component, and the mounting control section sets a pickup-release order in which the second component is released from the pickup member before the first component (pars. 19, 20, 24, 38, 39, 45; fig. 5).
Regarding claim 6, see teachings of claim 1.  Suzuki further discloses wherein the second component is a large-sized component that interferes with the tip of an adjacent pickup member and/or the first component held at the tip of an adjacent member when the second component is picked up by a pickup member and held at the predetermined height (par. 31; fig. 4).
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1.  Also, the setting control section is inherently disclosed for setting the sampling order such that when components are sampled by the suction heads 20a-20f.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the references, alone or in combination, discloses wherein the mounting head is a rotary head having a cylindrical portion that rotates on an axis with the pickup members being attached to the circumference of the cylindrical portion, and is configured to pick up and release components while the cylindrical portion is rotated; and wherein the mounting control section does not rotate the cylindrical portion after picking up the second component but rotates the cylindrical portion after releasing the second component.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486